Citation Nr: 1420362	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Gerald A. Kiehl, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1972.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is in the Veteran's file.  

In July 2010 and January 2012, the Board remanded the case for further development.  

In June 2011, the RO issued a rating decision granting service connection for tinnitus, which had previously been on appeal after being denied by the RO's August 2008 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A right ear hearing loss disability under 38 C.F.R. § 3.385 has not been shown during the pendency of the appeal.  





CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in July 2008.  


The Veteran was notified of the type of evidence necessary to substantiate the claim of service connection for right ear hearing loss, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of a present disability; and evidence of a relationship between the present disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf. 

The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  





VA audiological examinations were obtained in February 2009, August 2010, August 2011 and February 2012, as well as a VA otolaryngological examination in August 2012.  38 C.F.R. § 3.159(c)(4).  The examination reports and opinions in aggregate are adequate as they are predicated on an examination of the Veteran and/or a review of his claim file and provided opinions regarding whether the Veteran currently has right ear hearing loss that is etiologically related to his service or acoustic trauma in service.  

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  





Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss, as an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F. 3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  





In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, VA must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensely, 5 Vet. App. at 159.  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact (i.e. admissible); while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  Credible evidence is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511   (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). 






If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, whether the evidence tends to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, it has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran and his representative contend that he currently has hearing loss as a result of his service in the Coast Guard when he was exposed to acoustic trauma while working as a Gunner's mate, firing the ship's guns on a regular basis and being in charge of weapons and firearms.  He also alleges that he was exposed to the noise of a diesel engine when he was given a bed in a cubicle next to the engine room in the floating unit he was assigned to after basic training.  During his March 2010 personal hearing, he testified that he noticed his hearing loss during service.  

The Veteran's service treatment records do not show a hearing loss disability in the right ear as defined by 38 C.F.R. § 3.385 (pursuant to the audiological evaluation in August 1970).  The service treatment records show no complaint of right ear hearing loss.  On separation examination in October 1972, the spoken and whispered voice tests were 15/15.  

There is no evidence of record of hearing loss within the year after service as required for a presumption of service connection.  

After service, VA records show that in December 2001, the Veteran complained of hearing loss.  




On VA audiologic examination in February 2009, the Veteran gave a history of progressive hearing loss in the left ear since the 1970s.  He did not give a history of right ear hearing loss.  The examination revealed pure tone thresholds of the right ear with speech and word recognition scores as follows:



HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT







15
15
15
15
35
100

A VA audiologic examination in August 2010, revealed pure tone thresholds of the right ear with speech and word recognition scores as follows:  


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT







15
20
20
20
35
94


Another VA audiologic examination in August 2011 revealed pure tone thresholds of the right ear with speech and word recognition scores as follows:  


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT







15
15
15
10
30
100







The VA audiologic examination in February 2012 revealed pure tone thresholds of the right ear with speech and word recognition scores as follows:  


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT







15
15
15
10
30
100

A hearing loss disability is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of hearing loss disability under 38 C.F.R. § 3.385.  For this reason, the Board determines that while the Veteran is competent to describe impaired hearing, he is not competent to state that the level of impaired hearing reaches the level of the legal standard of a hearing loss disability for the purpose of VA disability compensation under 38 C.F.R. § 3.385.  Also a hearing loss disability under 38 C.F.R. § 3.385 is not a condition under case law that has been found to be capable of lay observation. 

As the Board does not find the Veteran competent to establish a diagnosis, the Board need not reach the question of whether or not the Veteran's statements are credible.

Although both the August 2010 and February 2012 VA examiners diagnosed right ear sensorineural hearing loss, the audiogram results were not indicative of a hearing loss disability in the right ear as defined by 38 C.F.R. § 3.385.  

While the Veteran may have been exposed to noise during service, there is no competent medical evidence showing he suffers from a right ear hearing loss disability under 38 C.F.R. § 3.385.  In the absence of proof of a current right ear hearing loss disability under 38 C.F.R. § 3.385, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  



As the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved and service connection for right ear hearing loss is not warranted.


ORDER

Service connection for right ear hearing loss is denied.  


REMAND

On the claim of service connection for left ear hearing loss, the VA examination in August 2012 is insufficient to decide the applicable theories of service connection raised by the Veteran and the record and further development under the duty to assist is needed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously evaluated the Veteran, to determine: 

a).  Whether the Veteran has a current left ear disability, including residuals of otitis media, or a hearing loss disability under 38 C.F.R. § 3.385, and, if so,

b.  Whether it is at least as likely as not (probability of 50 percent), that any current disability of the left ear is related to:  

i.  Noise exposure in service, or

ii.  Otitis media in service in August 1970 and December 1970, or 

iii.  Motion sickness and high altitude ear pressure problems in service.  

In formulating the opinion, the VA examiner must comment on the clinical significance of the cholesteatoma in 1999 and in 2006 as the conditions relate to any current left ear disability. 

The Veteran's file must be provided to the VA examiner for review.  

2.  After the above development, adjudicate the claim.  If the benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


